EXHIBIT 10.95

[ex10-95x1x1.jpg]

APPLICATION AND BUSINESS SERVICES AGREEMENT

     This APPLICATION AND BUSINESS SERVICES AGREEMENT (“Agreement”) is entered
into by and between Maxicare Health Plans, Inc. (“Client”) and The TriZetto
Group, Inc., a Delaware corporation, and its subsidiaries and affiliates
(collectively, “TriZetto”), and is effective as of the 1st day of September
2000.

     Whereas, TriZetto offers certain connectivity, assessment and
transformation services and is an Application Services Provider, which delivers
pre-integrated and hosted best of class packaged software applications,
transaction services and other management services to clients; and 

     Whereas, Client wishes to contract with TriZetto to provide certain
services.

       Now therefore, in consideration of the mutual covenants and promises
herein contained, the parties hereto agree as follows:

1.       TriZetto Services. 

             a)   Services.   TriZetto shall provide the "Services" and
“Supported Applications” described in Exhibit A of this Agreement at the
“Service Levels” set forth in Exhibit B. The Services, Supported Applications
and Service Levels may be modified only by mutual written agreement of TriZetto
and Client. Material changes, individually or in the aggregate, or additions to
work performed pursuant to Exhibit A or Exhibit B may require changes in the
resources provided by TriZetto and are subject to the change control provisions
set forth in Exhibit C. TriZetto will provide application and operation support
services to Client only for the software application programs (the “Supported
Applications”) specifically identified in Exhibit A.

             b)   License.   In accordance with this Agreement, TriZetto hereby
provides Client a restricted, non-transferable (except as provided herein) and
nonexclusive license to use the Supported Applications for the purpose of
supporting the internal operations of Client’s business. Client may use the
Supported Applications only to process Client’s own data and that of Client’s
patients, members, medical groups, providers, and wholly-owned subsidiaries and
affiliates. Client may not use the Supported Applications in a resale capacity,
to process and/or analyze the data of a third party as a service bureau, or on
any hardware and with any operating system or applications software other than
as approved in advance and in writing by TriZetto. Notwithstanding anything
contained herein to the contrary, Client may sublicense any or all of its rights
in and to the Supported Applications to any of its wholly-owned subsidiaries or
its affiliates; provided, however, that such sublicensee agrees in writing to be
bound by the terms of this Agreement. For purposes of this Agreement, the term
affiliates shall mean, a person or entity that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, Client.

             c)   Connectivity Solutions.   Client will utilize the required
equipment, including but not limited to, desktops, network, servers, and
printers, as well as application software and operating system software
(collectively, the “Required Equipment”) which are identified in Exhibit A to
this Agreement and based on TriZetto’s assessment of Client’s infrastructure.
Client acknowledges and agrees that the Service Levels are predicated and
conditioned upon Client’s use of the required Equipment. Except as otherwise set
forth in Exhibit A, Client shall have sole responsibility for maintaining the
Required Equipment.

             d)   Other Services.   From time to time, TriZetto may, at Client’s
request, perform consulting and other services outside the scope of this
Agreement (the “Other Services”). The terms and conditions under which Other
Services are provided shall be governed by the change control provisions set
forth in Exhibit C or pursuant to a separate written agreement between Client
and TriZetto.

2.       Invoicing and Payment Terms. 

             a)   Invoices.   TriZetto will invoice Client monthly in advance
for the Services and Supported Applications, to be provided to Client during the
upcoming month at the applicable rates and for the amounts set forth in Exhibit
E . TriZetto shall begin invoicing for such services when TriZetto makes the
Services available for use or as otherwise provided in Exhibit E.

             b)   Prior Month Adjustment.   Within fifteen (15) business days
after the end of each month, Client shall deliver to TriZetto a statement
indicating the number of members enrolled in Client’s health plan. Upon receipt
of such reconciliation, the following month’s invoice shall include a billing
adjustment which reflects the retroactive increase or decrease in the number of
members for the prior month; provided, however, that TriZetto shall not be
required to make adjustments to reflect increases or decreases that occurred
more than four months prior to the invoice date. 

             c)   Payment Terms; Interest.   Client will pay TriZetto all
undisputed fees within 30 days of the receipt by Client of the invoice. If
Client fails to pay undisputed amount of any invoice within 30 days after
receipt by Client, TriZetto may charge interest of the lesser of 1.5% or the
maximum permissible rate per month on any outstanding undisputed balance and,
upon Client’s failure to pay undisputed outstanding balances following the due
date and subsequently within 30 days notice from TriZetto, TriZetto may suspend
Services and Supported Applications until such outstanding balances are paid,
unless the parties have extended the payment due date in writing. Any disputes
regarding fees shall be resolved in accordance with Section 9. 

             d)   Taxes.   Client will be responsible for the payment of sales
and use taxes related to the delivery of the Services or Supported Applications.
TriZetto will be responsible for the payment of all taxes assessed against
TriZetto or any of its subsidiaries, affiliates or properties, or based on
TriZetto’s revenues, income or property. If TriZetto is required to pay any such
taxes directly, Client shall, upon receipt of TriZetto’s invoice, reimburse
TriZetto for any amount that TriZetto has 

1

--------------------------------------------------------------------------------

paid. TriZetto shall, to the extent reasonably possible, deliver any products or
services contemplated hereby through electronic media or other means requested
by Client.

               e)   Insurance Coverage. 

                    i)   Client Insurance.   Client shall obtain and maintain,
at Client’s expense, commercially reasonable liability insurance and insurance
against loss or damage to TriZetto’ s property located on Client’s premises, if
any, in amounts set forth on Exhibit F. Notwithstanding anything contained
herein to the contrary, such insurance coverage may be included in insurance
coverage maintained by Client on its own property. Upon request, Client shall
furnish TriZetto with a Certificate of Insurance or other evidence of insurance
coverage. Client shall take commercially reasonable steps to protect from damage
TriZetto’s hardware and other property located on Client’s premises, if any. 

                    ii)   TriZetto Insurance.   TriZetto shall at all times
during the term of this Agreement maintain its current levels of insurance
coverage as set forth on Exhibit F, at its own expense.

                    iii)   Failure to Maintain Coverage.   Each party shall
promptly notify the other party in writing if a lapse in coverage occurs.
Notwithstanding anything contained in this Agreement to the contrary, failure to
maintain insurance as provided in this Section 2(f) shall not be the basis for
termination of this Agreement by either party.

3.       The Parties’ Responsibilities.   The parties will adhere to and comply
with the roles and responsibilities set forth in Exhibit F.

4.      Visitations, Access and Exclusivity. 

               a)   Visitations.   Upon at least two business days’ prior
written request to TriZetto, TriZetto will allow Client to visit TriZetto
facilities during normal business hours, subject to TriZetto’s standard
administrative and security procedures, to review TriZetto's operations as they
relate to the Services provided under this Agreement. Client shall always use
all commercially reasonable efforts to avoid any disruption to TriZetto’s
business.

               b)   Access.    Client will provide TriZetto prompt and adequate
access to Client’s systems and facilities as needed for TriZetto to perform its
obligations under this Agreement. Except to the extent necessary to address
emergencies or at Client’s request, TriZetto shall provide at least two business
days’ notice of any needed access, and shall always use all commercially
reasonable efforts to avoid any disruption to Client’s business.

5.      Ownership of Software, Data and Records. 

               a)   Right to Software. 

                    i)   TriZetto’s Right.   Except as set forth in Exhibit A,
TriZetto represents and warrants that TriZetto, to the best of its knowledge,
owns or has the right to use and license all the hardware and software
components used to provide the Supported Applications and Services under this
Agreement for the Supported Applications and as contemplated by this Agreement.

                    ii)   Client’s Right.   Client represents and warrants that
Client, to the best of its knowledge, owns or has the right to use the legacy
hardware and software components that it will continue to use during the term of
this Agreement.

               b)   Infringement Action.   If Client promptly notifies TriZetto
in writing of a third party action against Client that any Service or Supported
Application infringes upon a United States registered patent or a United States
registered trademark or copyright, or misappropriates a trade secret, TriZetto
will defend such action at its sole expense and will pay any and all costs or
damages that are finally awarded against Client resulting from such action.
Client shall provide TriZetto with its reasonable cooperation (at TriZetto’s
expense) and full authority to defend or settle the action. TriZetto will not
pay any such damages, however, if the claim of infringement is caused by (1)
Client's misuse of the Services; (2) Client's failure to use corrections or
enhancements made available at cost on a timely basis by TriZetto; (3) Client's
use of the Services in combination with any product or information not provided
or authorized in writ ing by TriZetto; or (4) information, direction,
specification or materials provided by Client or any third party directed by
Client. If any Supported Application or Service is, or in TriZetto's reasonable
opinion is likely to be, held to be infringing, TriZetto shall at its option and
sole expense either (a) procure the right for Client to continue using it, (b)
replace it with a noninfringing equivalent reasonably satisfactory to Client, or
(c) modify it to make it noninfringing. If it is not commercially reasonable for
TriZetto to cure infringement by taking the steps set forth in the preceding
sentence, TriZetto may terminate the Supported Application or Services. Upon
such termination, TriZetto shall, at its own expense, perform deconversion
services in order to transfer and convert the Client Data to a new application.
TriZetto will not be responsible for any licensing or maintenance fees for the
new application or for any additional hardware or software required to run such
application. The foregoing r emedies constitute Client's sole and exclusive
remedies and TriZetto's entire liability with respect to infringement.

               c)   Client’s Use of Software.   Client acknowledges and
understands that TriZetto may provide to Client (i) TriZetto owned software,
and/or (ii) software applications owned by third parties which TriZetto uses
under license agreements with such third parties. Client acknowledges and agrees
that (i) title to all such TriZetto software and software applications remains
with and is subject to the proprietary rights of TriZetto or its third party
vendors, and (ii) such software and software applications may contain trade
secrets and other valuable proprietary information of TriZetto or its third
party vendors. Client may not grant any sublicenses to or otherwise make such
software, such software applications, the Supported Applications, or the
documentation available to any other person, entity or business. Client agrees
that Client will not reverse assemble, reverse compile, reverse engineer,
modify, reproduce, distribute, prepare derivative works based on, or demonstrate
such software, such software applications or th e Supported Applications in
whole or in part.

               d)   Data and Records.   TriZetto understands and agrees that
TriZetto receives no ownership rights in the materials, data or records
furnished by Client ("Client’s Data") and that Client receives no ownership
rights to the Supported Applications. Client represents and warrants that Client
and those providing information to Client have the right to transmit to TriZetto
and receive any materials, data or records from TriZetto, that are required to
enable TriZetto to perform its obligations under this Agreement. Except as set
forth herein or as specifically authorized by Client in writing, TriZetto will
not disclose Client’s Data to a third party or make any other use of Client’s
Data. TriZetto shall be responsible for conformance with all laws, statutes,
rules, regulations and other obligations relating to TriZetto’s handling of
private information relating to medical records obtained by or for Client and
its subsidiari es and affiliates; provided, however, that TriZetto shall not be
responsible for violations of laws, statutes, rules, regulations and other
obligations due to Client’s acts or omissions.

2

--------------------------------------------------------------------------------

               e)   Source Code Escrow.   Prior to the first productive use of
the TriZetto Software, which shall be no later than the date on which the
TriZetto Software is first used by Client for commercial purposes, TriZetto
shall deposit with a third party escrow agent reasonably acceptable to Client
the source code, together with all documentation and descriptions associated
therewith, of the TriZetto Software, pursuant to a Source Code Escrow Agreement
(the “ Escrow Agreement”) substantially in the form of Exhibit G hereto.
Pursuant to the Escrow Agreement, Maxicare shall, at no additional cost, be
entitled to receive and use for the remaining term of the Agreement, a source
code version of the TriZetto Software that is currently in use by Maxicare if
TriZetto has breached its obligations under the Agreement and such breach is not
cured as provided herein. For purposes of this Section 5(e), "TriZetto Software"
shall m ean that software developed and owned by TriZetto, including certain
Supported Applications owned by TriZetto, any interfaces between or integration
of the Supported Applications developed and owned by TriZetto, and any other
software application owned by TriZetto to support Client's use of the Supported
Applications. TriZetto shall use its commercially reasonable efforts to have its
third party vendors deposit the source code, together with all documentation and
descriptions associated therewith, of the non-TriZetto Software which is offered
as a part of the Supported Applications.

6.      Confidentiality.

               a)   Both TriZetto and Client have made and will continue
throughout the term of this Agreement to make available to the other party
confidential and proprietary materials and information ("Proprietary
Information"). All material and information provided by one party to the other
relating to the business, policies, procedures, customs and forms of providing
party or any of its affiliates, including but not limited to Client’s Data, as
well as information previously divulged or delivered regarding the
aforementioned subject matter, is hereby designated as confidential and
proprietary and shall be considered to be Proprietary Information. Except for
confidential patient information included in Client’s Data, the parties agree
that the obligations set forth above in this Section 6 do not apply to materials
or information that: (i) are already, or otherwise become, generally known by
third parties as a result of no act or omission of the receiving party; (ii)
subsequen t to disclosure hereunder are lawfully received from a third party
having the right to disseminate the information and without restriction on
disclosure; (iii) are generally furnished to others by the disclosing party
without restriction on disclosure; (iv) were already known by the receiving
party prior to receiving them from the disclosing party and were not received
from a third party in breach of that third party's obligations of
confidentiality; or (v) are independently developed by the receiving party
without the use of Proprietary Information of the disclosing party.

               b)   Each party shall maintain the confidentiality of the other's
Proprietary Information and will not disclose such Proprietary Information
without the written consent of the other party, except in connection with
providing Services in accordance with this Agreement or as otherwise permitted
hereunder. Each party shall also keep confidential the terms of this Agreement
and/or any exhibits attached hereto.

               c)   Neither of the parties’ obligations of confidentiality will
prevent or prohibit the parties from providing access to Proprietary Information
upon request of a state or federal regulatory agency or authority as may be
required, in such party’s reasonable discretion, by law or judicial or
administrative process. Notwithstanding the foregoing, in the event of any
requested access to Proprietary Information by a regulatory authority, the one
of the parties from whom the Proprietary Information is requested will provide
notice to the other in a timely fashion to allow the other party the opportunity
to contest the release of its Proprietary Information to such regulatory
authority.

               d)   TriZetto will comply with all applicable laws and
regulations concerning security and privacy in TriZetto’s performance of this
Agreement, including, but not limited to, the Health Insurance Portability and
Accountability Act of 1996 and regulations promulgated thereunder.

               e)   Except as required by law, neither party shall make any
press release, public statements, or disclosures regarding the terms, subject
matter or collaboration of the parties to this Agreement, without the prior
written consent of the other party, which consent shall not be unreasonably
withheld.

7.      Warranty, Disclaimer of Warranty and Limitation of Liability.

               a)   Performance Warranty.   TriZetto warrants that the Services
will be provided in accordance with the Service Levels set forth in Exhibit B.
TriZetto shall not be responsible for any failure to meet the Service Levels
resulting from any force majeure as set forth in Section 11(g) or from Client’s
failure to use the Required Equipment. TriZetto will not be responsible for any
loss, damage, increase in costs or other expenses relating to conduct which is
the responsibility of Client or which is otherwise approved in writing by
TriZetto.

               b)   Exclusive Remedy.   Except for breaches resulting from
TriZetto’s gross negligence or willful misconduct, TriZetto’s obligation and
Client’s sole and exclusive remedy from a breach of the warranty in Section 7(a)
or any failure of TriZetto to meet the Service Levels, except from force majeure
events including without limitation Client’s acts or omissions, shall be that
TriZetto shall use commercially reasonable efforts to correct the breach, Client
shall receive the remedies associated with the applicable Service Levels as
described in Exhibit B, and Client may proceed with dispute resolution to pursue
damages subject to the limitations set forth in Section 7.

               c)   Year 2000.

                    i)   TriZetto represents that the software and hardware set
forth in Exhibit A and used by TriZetto in performing the Services have been
designed to allow date data century recognition, calculations which accommodate
same century and multi-century formulae and date value, and date data entry of
all values that reflect the century. TriZetto’s obligation and Client’s sole and
exclusive remedy from a breach of this representation and warranty, except from
force majeure events including without limitation Client’s acts or omissions,
shall be that TriZetto shall, at no cost to Client, reprocess Client’s data that
was not processed in accordance with the Service Levels.

                    ii)   Client represents that the software and hardware,
including the legacy systems used by Client, have been designed to allow date
data century recognition, calculations which accommodate same century and
multi-century formulae and date value, and date data entry of all values that
reflect the century. Except as explicitly set forth herein, TriZetto shall have
no liability for such software and hardware.

               d)   Transmission of Data.   Except to the extent solely caused
by TriZetto’s gross negligence or willful misconduct, TriZetto is not
responsible for loss of data in transmission, improper transmission by Client or
failure by Client or any third party to act on any communication transmission to
or by Client 

3

--------------------------------------------------------------------------------

through TriZetto. In the event of improper transmission or loss of data in
transmission, TriZetto’s obligation and Client’s sole and exclusive remedy for
such improper transmission or loss of data will be that TriZetto will use
commercially reasonable efforts to recreate such transmission at Client’s
expense. 

               e)   DISCLAIMER OF WARRANTIES.   EXCEPT FOR WARRANTIES PROVIDED
IN SECTIONS 5 AND 7, AND EXCEPT FOR SUCH OTHER EXPRESS WARRANTIES MADE IN
WRITING AND EXECUTED BY TRIZETTO’S CHIEF EXECUTIVE OFFICER, PRESIDENT OR VICE
PRESIDENT OF LEGAL AFFAIRS, THE PARTIES MAKE NO OTHER WARRANTY, EXPRESS OR
IMPLIED, AND SPECIFICALLY DISCLAIMS THE IMPLIED WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE, AS TO ANY MATTER WHATSOEVER, INCLUDING BUT
NOT LIMITED TO THE HARDWARE, SUPPORTED APPLICATIONS, SOFTWARE PROVIDED BY
TRIZETTO TO CLIENT, HARDWARE AND SOFTWARE USED BY CLIENT BUT NOT PROVIDED BY
TRIZETTO, DOCUMENTATION, DATA FILES, OUTPUT, SERVICES, OR OTHER MATTERS PRODUCED
OR PROVIDED HEREUNDER.

               f)   Limitations.   Unless otherwise expressly provided herein,
neither TriZetto nor any of its service providers, licensors, employees or
agents warrant (i) that the Services provided hereunder will meet Client’s
requirements; (ii) that the operation of the Services will be uninterrupted or
error free; or (iii) that the Services will have the capacity to meet demand
beyond the volumes in Exhibit A, if any. Except as set forth herein, TriZetto
will not be responsible for any damages that Client may suffer arising out of
use, or inability to use, the Services. TriZetto will not be liable for
unauthorized access to or alteration, theft or destruction of Client’s data
files, programs, procedures or information through accident, fraudulent means or
devices, or any other method, unless such access, alteration, theft or
destruction is caused as a result of TriZetto’s negligence or intentional
misconduct. It is hereby acknowledged that it is Client’s responsibility to
validate for correctness all output and reports and to protect Client’s data and
programs from loss by routinely performing backup procedures as required by
TriZetto. 

               g)   EXCLUDED LIABILITIES.   EXCEPT FOR DAMAGES ARISING FROM
BREACHES OF SECTION 6, OR FOR CLAIMS FOR INDEMNIFICATION IN SECTION 8(A), IN NO
EVENT WILL EITHER PARTY'S LIABILITY UNDER THIS AGREEMENT OR IN CONNECTION WITH
THE SERVICES PROVIDED HEREUNDER, REGARDLESS OF THE FORM OF ACTION, INCLUDE ANY
INDIRECT, INCIDENTAL, SPECIAL, OR CONSEQUENTIAL DAMAGES OR CLAIMS FOR LOSS OF
BUSINESS OR PROFITS, UNDER CONTRACT, TORT (INCLUDING NEGLIGENCE), OR OTHER LEGAL
THEORY, REGARDLESS OF THE CAUSE OF ACTION AND EVEN IF THE PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH POTENTIAL LOSS OR DAMAGE. 

               h)   AGGREGATE LIABILITY.   EXCEPT FOR DAMAGES ARISING FROM
BREACHES OF SECTION 6, OR FOR CLAIMS FOR INDEMNIFICATION IN SECTION 8(A), EACH
PARTY’S AGGREGATE LIABILITY TO THE OTHER PARTY PURSUANT TO THIS AGREEMENT UNDER
CONTRACT, TORT (INCLUDING NEGLIGENCE), OR OTHER LEGAL THEORY, REGARDLESS OF THE
CAUSE OF ACTION WILL NOT EXCEED AN AMOUNT EQUAL THE FEES PAID BY CLIENT IN THE
TWELVE MONTHS PRIOR TO WHEN THE DAMAGES FIRST AROSE. PRIOR TO THE COMPLETION OF
TWELVE MONTHS OF SERVICES UNDER THIS AGREEMENT, EACH PARTY'S LIABILITY TO THE
OTHER PARTY WILL NOT EXCEED AN AMOUNT EQUAL TO THE ACTUAL MONTHLY SERVICES FEES
PAID BY CLIENT DURING SUCH PERIOD, EXCEPT FOR DAMAGES ARISING FROM BREACHES OF
SECTION 6, OR FOR CLAIMS FOR INDEMNIFICATION IN SECTION 8(A).

8.      Indemnification.

               a)   Client Indemnification Obligations.  

Client agrees to indemnify, defend and to hold TriZetto harmless for any claims,
liability or expense resulting from: (i) Client’s use of the Supported
Applications provided by TriZetto hereunder; (ii) TriZetto’s disclosure of
confidential information at Client’s direction, (iii) Client’s violations of its
confidentiality obligations and license grant scope; and (iv) material breach of
Client’s representations and warranties provided in Section 5(a) or Section
5(c); except to the extent that the claims are proximately caused by the
negligence or willful misconduct of TriZetto. 



               b)   Conditions.  

Client shall have the right to direct the defense of any indemnification of
TriZetto hereunder; provided, that TriZetto may participate in the defense or
settlement of the claim at its own expense.



9.      Dispute Resolution. 

               a)   Dispute Resolution.  

In connection with a dispute arising out of or relating to this Agreement, the
parties shall attempt in good faith to resolve such dispute promptly. If the
parties cannot resolve the matter within 45 days, either party may initiate
arbitration of the dispute as provided below.



               b)   Arbitration.   Except for collection actions for fees and
for the right of either party to apply to a court of competent jurisdiction for
a temporary restraining order, a preliminary injunction, or other equitable
relief to preserve the status quo or prevent irreparable harm, any controversy
or claim arising out of or relating to this Agreement or to its breach shall be
settled by arbitration by a single arbitrator in accordance with the
JAMS/Endispute Rules, pursuant to an arbitration held in Los Angeles,
California. Judgment upon the award rendered by the arbitrator may be entered
into in any court of competent jurisdiction. The arbitrator shall not have the
authority to award punitive damages.

               c)   Governing Law.   The parties hereby agree that this
Agreement was entered into in Los Angeles, California. This Agreement will be
governed in accordance with the laws of the State of California without regard
to its conflict of law provisions. The parties agree that jurisdiction and venue
for any actions relating to this Agreement will be in the state or federal
courts in Los Angeles, California. Except as set forth above, each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Los Angeles, California, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and c
onsents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

 4

--------------------------------------------------------------------------------

10.      Term and Termination. 

               a)   Term.   Unless earlier terminated as provided herein, the
term of this Agreement will commence on the date first set forth above and will
continue for an initial period of seven years. This Agreement will automatically
renew each year for successive one year terms unless either one of the parties
terminates the Agreement by providing written notice of termination to the other
party at least 180 days before the termination date.

               b)   Termination for Cause.   This Agreement may be terminated if
either party materially breaches this Agreement. In the event of a claim of
breach under this Section 10(b), the party alleging such breach shall give
written notice of the alleged breach , which notice shall specify the nature of
any such claim in sufficient detail to allow the receiving party to investigate
the allegations. This Agreement may be terminated by the party alleging such
breach 30 days after the deliver of notice unless: (i) the breach is cured
within such 30 days; (ii) except for failures to make payments when due, it is
not possible to cure the breach within 30 days but the defaulting party has
commenced correction within 30 days and proceeds diligently towards, and
completes, a cure within 180 days; or (iii) except for failures to make payments
when due, the matter remains a subject of disagreement between the parties and
the dispute resolution process has been initiated under Section 9 above. Upon
termination of this Agreement pursuant to this Section 10(b), the parties shall
be obligated to pay the termination fees and other existing payment obligations
as set forth in Exhibit E.

               c)   Termination for Convenience.   Client may terminate this
Agreement upon 180 days prior written notice to TriZetto setting forth the date
of termination and by paying the termination fees set forth hereunder upon the
date of termination. The prices for Services under this Agreement were
determined by mutual agreement based upon certain assumed volumes of processing
activity and the length of the term of this Agreement. Client acknowledges that
without the certainty of revenue for the full term of the Agreement, TriZetto
would have been unwilling to provide processing Services at the prices set forth
in the Agreement. TriZetto and Client agree that it would be difficult to
ascertain actual damages for termination of the Agreement for convenience by
Client before the end of the term. Upon Client’s early termination, Client will
pay TriZetto the amounts set forth on Exhibit E. 

               d)   Deconversion Services Upon Termination.  

Upon the termination of this Agreement for any reason and subject to agreement
on reasonable terms, TriZetto shall assist Client in the deconversion and
transfer of information to Client or a party or parties identified by Client and
with such other actions as may be necessary or appropriate, in Client’s
reasonable judgment, to facilitate the transfer of the functions performed by
TriZetto to Client or an entity selected by Client. As soon as practicable
following the receipt of a written request from Client, TriZetto will deliver to
Client, in a format and on the media available to TriZetto at the time of the
request, all of Client’s data. Upon delivery of such data, TriZetto shall be
reimbursed for its costs and labor on a time and materials basis. 



               e)   Return of Materials Upon Termination.  

Upon termination of this Agreement, the Client must immediately cease use of the
Services and shall return all documentation and software, if any, relating to
the Services and TriZetto’s confidential information to TriZetto within 30
business days of termination.



11.      General. 

               a)   Authority to Enter into Agreement.  

Each party hereby represents and warrants that (i) it has all requisite
corporate power and authority to enter, and perform pursuant to, this Agreement;
(ii) the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby have been duly and properly
authorized by all requisite corporate action on its part; and (iii) this
Agreement has been duly executed and delivered by such party. 



               b)   Relationship Between the Parties.  

The performance by TriZetto of its duties and obligations under this Agreement
shall be that of an independent contractor and nothing contained in this
Agreement shall create or imply an agency relationship between Client and
TriZetto, nor shall this Agreement be deemed to constitute a joint venture or
partnership between Client and TriZetto. Each party assumes sole and full
responsibility for its acts and the acts of its personnel. Neither party shall
have the authority to make commitments or enter into contracts on behalf of,
bind, or otherwise oblige the other party except for the limited agency
expressly provided for herein. 



               c)   TriZetto Not Engaged in Practice of Medicine.  

TriZetto does not, nor does it intend to, engage in the performance or delivery
of medical or hospital services or other types of healthcare. TriZetto’s
performance under this Agreement should not, in any case, be deemed or
understood as a recommendation, endorsement, guarantee or warranty of the
professional services of Client or any providers who render healthcare services.
Nothing herein shall be construed to imply that TriZetto, or any of TriZetto’s
subsidiaries, officers, directors, employees or agents are engaged in the
practice of medicine or other professions related thereto. All matters related
to such field shall be the exclusive province of Client and its staff, agents
and employees. 



              

d)   Government Licensee.   If Client is using the Supported Applications on
behalf of any unit or agency of the United States Government, the following
applies: The Supported Applications and any Proprietary Information is provided
with RESTRICTED RIGHTS. Use, duplication or disclosure by the Government is
subject to restrictions as set forth in Subparagraphs (a) through (d) of the
Commercial Computer-Restricted Rights clause at FAR 52.227-19 when applicable,
or in Subparagraph 252.227-7013 (c)(1)(ii) of the Rights in Technical Data and
Computer Software at DFARS, and in similar clauses in the NASA FAR Supplement.
Contractor/manufacturer is The TriZetto Group, Inc., 567 San Nicolas Drive,
Suite 360 Newport Beach, CA 92660. 



               e)   Additional Costs.   If certain items and outside services
are purchased by TriZetto in order to provide Services to Client these items and
services, detailed below, will be charged to and payable by Client at the actual
cost incurred by TriZetto, without markup, fees or overhead: 

                    i)   Forms and supplies.   All forms and supplies, such as
special forms and standard printer paper utilized for printing reports and
action letters, envelopes utilized for mailing action letters, plastic cards
utilized for member identification cards. 

                    ii)   Postage and shipping expenses.   All postage and
shipping expenses required for delivering, as requested by Client, forms,
letters, reports, magnetic tapes, identification cards, and similar items., to
Client or to Client’s designees, members, employers, etc.

  5

--------------------------------------------------------------------------------

                    iii)   Telecommunication expenses.   All communication line
expenses related to providing Services. These expenses include those necessary
to transmit data between Client and TriZetto locations, as well as to other
locations as requested by Client. 

                    iv)   Travel.   Out-of-pocket travel expenses requested by
Client and required to provide TriZetto's services at Client’s location. These
expenses include coach airfare, lodging, meals, and ground transportation.

               f)   Notices.   All notices and other communications pursuant to
this Agreement shall be in writing and deemed to be sufficient if contained in a
written instrument and shall be deemed given if delivered personally, via
facsimile, sent by nationally-recognized overnight courier or mailed by
registered or certified mail (return receipt requested), postage prepaid,
addressed to the party at the address set forth on the signature page to this
Agreement, or at such other address for such party as shall be specified by like
notice. All such notices and other communications shall be deemed to have been
received (a) in the case of personal delivery, on the date of such delivery, (b)
in the case of a facsimile, when the party receiving such copy shall have
confirmed receipt of the communication, (c) in the case of delivery by
nationally-recognized overnight courier, on the business day following dispatch,
and (d) in the case of mailing, on the th ird business day following such
mailing.

               g)   Force Majeure.   Each party’s performance of its obligations
will be excused or the timeframe for performance will be extended as is
reasonably necessary under the circumstances, in the event that such party is
prevented from performing its obligations in whole or in part by riots, fire,
flood, earthquake, explosion, epidemics, war, embargo, civil or military
authority, act of God, changes in law, regulation or governmental policy, acts
or omissions of vendors or suppliers, communication or transportation
difficulties or delays, vendor delays or other causes beyond its reasonable
control (individually, a “force majeure event”); provided, that no event or act
shall be considered a force majeure event if it could be avoided through
commercially reasonable preparation or the expenditure of a commercially
reasonable amount of time or money. In the event that TriZetto is prevented or
delayed in the delivery or installation of the Services because of a force
majeure event, such delivery or installation shall take place as soon thereafter
as is reasonably possible. 

               h)   Assignment.   Neither this Agreement nor any rights granted
hereunder may be sold, leased, assigned or otherwise transferred, in whole or in
part by either party by operation of law or otherwise, and any such attempted
assignment shall be void and of no effect without the advance written consent of
the other party, such consent not to be unreasonably withheld or delayed;
provided, however, that such consent shall not be required if either party
assigns this Agreement to a wholly owned subsidiary or an affiliate or in
connection with a merger, acquisition, or sale of all or substantially all of
its assets or stock, unless the surviving entity is a competitor of TriZetto, as
determined by TriZetto in its reasonable judgment. 

               i)   Other Agreements.   Nothing in this Agreement shall prevent
TriZetto or TriZetto's affiliated companies from entering into similar or
different agreements with others in the health care industry or other
industries, including Client’s competitors.  

               j)   Non-Solicitation.   Except as set forth on Exhibit G or
Exhibit I, each of the parties agrees to refrain from directly or indirectly
soliciting the employment of any current or future employee during the term of,
and for a period of one year after the expiration of, this Agreement, unless
permission is granted in writing by the employer, which consent may be granted
or withheld in such party’s sole discretion. The foregoing provision will not
prevent either party from employing any such person who contacts such party on
his or her own initiative or in response to general solicitation without any
direct solicitation, by or other encouragement from, such party or its
representatives. In the event that either party hires a person in violation of
this Section 11(j), such party shall pay the other party two-times the annual sa
lary being paid by the offending party. The parties agree that this amount
represents reasonable and foreseeable estimates of damages in conformity with
California Civil Code Section 1671. 

               k)   Severability.   If one or more provisions or parts of this
Agreement are declared invalid, illegal or unenforceable by a court with
jurisdiction over the parties to this Agreement, the remaining provisions will
nevertheless remain in full force and effect in such jurisdiction, unless such
severance would frustrate the contractual intent of the parties.

               l)   Entire Agreement; Amendments, Exhibits.   This Agreement
(including the Schedules and Exhibits attached hereto) embodies the entire
understanding of the parties in relation to its subject matter, and supersedes
all proposals, letters of intent or prior agreements, oral or written, and all
other communications and representations between the parties relating to the
subject matter of this Agreement and no other agreement or understanding, verbal
or otherwise, relative to this subject matter exists between the parties at the
time of execution of this Agreement. This Agreement may be amended only by a
written agreement signed by both parties. Each of the exhibits attached to this
Agreement is made a part of this Agreement and the terms of these Exhibits will
be fully binding on the parties. The parties agree that Exhibit E is attached
hereto in its final form. The remaining exhibits shall become final in their
current forms attached hereto on September 20, 2000, unless the parties agree in
writing to revisions or amendments thereto. The parties agree that minor and
insubstantial changes may be made to the remaining exhibits.

               m)   Survival.   Notwithstanding the expiration or termination of
this Agreement or any renewal period hereunder, the parties agree that the terms
of Sections 2, 5, 6 7(d) – 7(h), 8, 9, 10 and 11 shall survive.

               n)   Waiver.   No waiver of any breach of any provisions of this
Agreement shall be effective unless made in writing and signed by each of the
parties to this Agreement. Each party agrees that no failure or delay by the
other party in exercising any right, power or privilege hereunder will operate
as a waiver thereof, nor will any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any right, power or
privilege hereunder.

               o)   Headings.   The headings used herein are for identification
and reference purposes only and shall not be used in the construction and
interpretation of this Agreement.

               p)   Successors and Assigns.   This Agreement shall inure to the
benefit of and be binding on the parties hereto and their respective successors
and assigns (if such assignment was properly made pursuant to this Agreement).

               q)   Counterparts.   This Agreement may be executed in one or
more counterparts, and by the different parties hereto in separate counterparts,
each of which when executed shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement. This Agreement shall
become effective when counterparts have been signed by each of the parties and
delivered by facsimile or other means to the other party. 

6

--------------------------------------------------------------------------------

               r)   Remedies.   Except for remedies that are described herein as
sole and exclusive remedies, no remedy conferred by any of the specific
provisions of this Agreement is intended to be exclusive of any other remedy,
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder, now or hereafter existing at law or in equity or
by statute or otherwise. The election of any one or more remedies shall not
constitute a waiver of the right to pursue other available remedies.

7

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have caused this Application and Business
Services Agreement to be executed and delivered by their duly authorized
representatives, as of the date first above written.

 




     THE TRIZETTO GROUP, INC. (“TriZetto”)


  By:       

--------------------------------------------------------------------------------

     Name:
Title:
Address:     567 San Nicolas Drive, Suite 360
                   Newport Beach, CA 92660
Phone:        (949) 719-2200
Fax:            (949) 219-2197

 

 




     MAXICARE HEALTH PLANS, INC. (“Client”)


  By:       

--------------------------------------------------------------------------------

     Name:
Title:
Address:     1149 South Broadway Street
                    Los Angeles, CA 90015
Phone:         (213) 765-2000
Fax:             (213) 765-2393

 

 

 

 

 

 

S-1

--------------------------------------------------------------------------------